McCuelocit, J. This is an appeal from a judgment of conviction of carrying a pistol. Appellant admitted carrying the pistol at the time and place named, but set up a defense that he was on a journey at the time. He complains of the instructions given by .the court defining what constitutes a journey, within the meaning of the exception in the statute. The undisputed testimony establishes the fact that appellant was armed with a pistol at the home of his mother-in-law in the immediate neighborhood of his own home. He was not then on a journey, if it be conceded that his peregrinations of the day constituted a journey, within the meaning of the statute. He had returned from his alleged journey, and stopped at the home of his mother-in-law, where he loitered an hour or more, drunk and disorderly. He cannot, under those circumstances, claim the benefit of the exception in the statute. Holland v. State, 73 Ark. 425. The essential facts constituting appellant’s guilt of the offense charged being undisputed, no error in the instructions could have been prejudicial. Judgment affirmed. Hill, C. J., absent and not participating.